Citation Nr: 0427370	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-20 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for hypertrophic 
arthritis of the left knee, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946 and from May 1950 to May 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO), which denied the veteran an increased evaluation 
for his service connected left knee disorder.

In April 2004, the veteran appeared at the RO and presented 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.

In the May 2001 rating action the RO indicated that the 
veteran was not service connected for instability of the left 
knee.  The Board construes the veteran's April 2004 hearing 
testimony as formerly raising the issue of service connection 
for instability of the left knee.  This issue is referred to 
the RO for appropriate action.

 
FINDING OF FACT

The hypertrophic arthritis of the left knee is manifested 
subjective complaints, tenderness, soreness, and pain to 
palpation with normal range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertrophic arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F. R. Part 4, Diagnostic 
Codes 5003, 5260, 5261 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VA promulgated regulations 
to implement the provisions of the law.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Specifically, the new notification provisions require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2003).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a November 2002 statement 
of the case and a supplemental statement of the case dated in 
June 2003.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a 
February 2002 letter, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the February 2002 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the holding in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records for both periods of 
service show no injury referable to the veteran's left knee.  
The veteran was noted by a private physician in July 1946 to 
have left knee complaints and a faintly suspicious area in 
the anterior joint space of the left knee on x-ray.  
Costrochrondritis desiccants were diagnosed.  

Service connection for a hypertrophic arthritis of the left 
knee was established by an RO rating action dated in 
September 1946.  This disorder was rated as 10 percent 
disabling under diagnostic code 5003 of VA's Schedule for 
Rating Disabilities (Rating Schedule), effective from June 
1946.

VA examination of the left knee in June 1958 was negative for 
atrophy deformity, muscle weakness or abnormal joint 
motility.  There was no intrinsic osseous or articular 
pathology on x-ray of the left knee.  Based on these findings 
the disability evaluation for the veteran's left knee 
disorder was reduced to noncompensably disabling by an RO 
rating decision dated in August 1958.

VA examination of the left knee in December 1995 noted the 
veteran's complaints of left knee pain and weakness worse in 
the last 10 years as well as periodic left knee give way.  
Examination of the left knee found a deformity not otherwise 
described by the veteran's examiner and range of motion from 
0 to 105 degrees.  There was pain both on active and passive 
range of motion.  There was no lateral instability noted, 
however, crepitus was felt.  An x-ray of the left knee was 
interpreted to reveal slight narrowing of the medial portion 
of the left knee joint space.

An RO rating action dated in February 1996 increased the 
disability evaluation for the veteran's left knee disorder 
from noncompensable to 20 percent disabling under Diagnostic 
Code 5003, effective from September 1995.

On an April 2001 VA examination, in connection with his 
current claim, the veteran reported problems with left knee 
instability, pain, stiffness, swelling, give way, locking, 
and fatigability.  The veteran reported that he requires 
crutches to get around and as a result normal daily 
activities are difficult to perform.  Physical examination of 
the left knee did not show much pain or tenderness.  There 
was no pain with passive motion.  Range of motion was from 0 
to 140 degrees of flexion.  There was no effusion or joint 
line tenderness.  There was gross instability to anterior and 
posterior testing and increased varus in the knee.  The 
veteran had some gross weakness in the left leg secondary to 
back surgery.  McMurray's test was negative.  Residual of 
injury to the left knee, with arthritis and instability was 
the diagnosis.

Private treatment records compiled between March 1995 and 
February 1996 include an entry for September 1995 noting that 
the veteran has had a lot of buckling and locking of the left 
knee with severe crepitance.  It was also noted that he had 
fallen approximately two weeks ago and hurt his back.  On 
examination the veteran had very coarse fasciculations and 
spasms of the left quadriceps.  There was some locking and 
crepitance of the knee.  A June 1996 report reflects that the 
veteran was diagnosed with Kennedy's disease.

On his VA examination in January 2003, the veteran reported a 
chronic, ongoing problem with his left knee rather than any 
specific flare-ups for it.  He complained of aching, pain, 
soreness, tenderness, stiffness, swelling, give way, 
fatigability, and limited endurance with the left knee.  It 
was reported that he has not worn a brace on the left knee 
itself.  Physical examination of the left knee showed 
tenderness, soreness, and pain to palpation.  Motion of the 
left knee was from 0 to 140 degrees of flexion with mild pain 
with motion.  There was no effusion.  The knee was stable to 
medial, lateral, and anteroposterior testing.  McMurray's 
testing was negative.  An x-ray of the left knee showed 
generalized osteoporosis without fracture or dislocation.  
The diagnosis was degenerative arthritis.

On genitourinary examination in January 2003, the veteran 
reported problems to include degenerative arthritis of the 
left knee and bilateral foot exostosis.  The examiner noted 
that the veteran certainly has significant impairment of 
lower extremity mobility but much of this is likely related 
to a combination of a primary neurologic disease as well as 
residua of back surgery in the mid 1990s.  The veteran 
reported that his mobility and balance became impaired in the 
late 80s, early 90s.  He said that he started falling 
frequently since 1995.  He added that in 1995 he had back 
surgery for a slipped disc.  It was noted at that time he had 
radicular pain in the left leg and since then has had further 
degenerative changes in the left leg to the point where he 
has very impaired sensation and minimal muscular tone.  On 
physical examination, the extremities showed that he was 
wearing a cock-up brace for the left ankle due to foot drop.  
There was minimal movement of the left foot for either 
dorsiflexion or plantar flexion.  The veteran had no movement 
of the great toe in either direction.  Sensation in both feet 
was markedly limited. Subjectively, he could start feeling 
sensation close to normal when reached, by the examiner, 
close to the knee level, bilaterally.  Reflexes were absent 
at both ankles and knees.  History of foot exostosis and 
degenerative arthritis of the left knee was the diagnosis on 
this examination.  The examiner noted that the veteran's knee 
x-rays showed generalized osteoporosis and that x-rays of the 
veteran's feet showed generalized osteopenia and also 
moderate degenerative arthritis of the tarsal and metatarsal 
joints of both feet.  The examiner stated that although the 
veteran has osteoporosis and degenerative changes, these are 
not significantly impairing his mobility as it appears to be 
mostly limited by his neurologic problems.  He added, 
however, that the veteran's arthritis does add to his balance 
problems and a case could be made for a slight increase in 
his service connected disability based upon the additive 
effect of these arthritic complaints on his balance and 
ability to ambulate for short distances around the house.  
The diagnoses included Kennedy's syndrome, X-linked 
bulbospinal muscular atrophy.

At his hearing at the RO in April 2003, the veteran testified 
that his knee was injured in service, while practicing troop 
landings on a boat in preparation for the invasion of Japan 
during World War II.  He said that he started wearing a brace 
on his left leg following a back operation in 1995.  He said 
that his knee gives out on him and that he has frequent 
falls, which he estimated to be at least 12 times per month.  
He said that he experiences, essentially, left knee 
discomfort and takes pain pills.

The veteran testified in April 2004 before the undersigned 
Veteran's Law Judge that he still experiences left knee give 
way and had a recent fall that caused injury to his right 
shoulder and right ear.  The veteran's spouse described the 
veteran's problems with mobility and said that he was walking 
very poorly.  The veteran testified that he has no swelling 
related to his left knee but experiences left knee pain for 
which he takes Tylenol.  The veteran said that he uses a cage 
brace for his left knee and is unable to stand or walk for 
prolonged periods due to left knee pain.  

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Limitation of flexion of the knee will be rated as follows:  
Flexion limited to 15 degrees is 30 percent.  Flexion limited 
to 30 degrees is 20 percent.  Flexion limited to 45 degrees 
is 10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 
20 degrees is 30 percent.  Extension limited to 15 degrees is 
20 percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is zero percent.  38 C.F.R. 
Part 4, Diagnostic Code 5261.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate. A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joints. Id.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

The recent VA examination of the left knee tenderness, 
soreness, and pain to palpation.  However, there was no 
effusion.  Additionally there was no impairment in the range 
of motion.  Motion of the left knee was from 0 to 140 degrees 
of flexion with mild pain with motion.  There was no 
ankylosis. Thus the veteran has not objectively demonstrated 
left knee motion limited to any degree such as to warrant 
separate assignment of even a 0 percent rating for this 
disorder under Diagnostic Codes 5260 and/or 5261.

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain as well as 
weakness, atrophy and other manifestations, which affect 
function.  Generally, these ratings should address the 
manifestations as productive of additional loss of motion.  
In the instant case, despite the veteran's complaints of 
pain, there is no objective evidence of additional motion 
limitation or additional functional loss to include weakness 
to support a higher rating under the motion limitation 
diagnostic codes.  See DeLuca, 8 Vet. App. 202.

As such, the veteran's claim for an increased evaluation for 
his left knee disorder must be denied.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Anan increased evaluation for hypertrophic arthritis of the 
left knee, currently rated 20 percent disabling, is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



